Sedgavick, J.,
dissenting.
This plaintiff refused to receive a return, of the property replevied. That refusal is the cause of this lawsuit. Was he justified in law in so refusing? That is the question to be ansAvered in the opinion.
1. I think the opinion construes the statute incorrectly, as hereinafter stated; but, even as the law is stated in the opinion, the petition and the evidence both failed to make a case for the plaintiff, because they did not allege or prove that there is any other or different damage to the property than that which the jury allowed in their ver*360diet in the replevin action. The allegations of the petition in this regard are only: (a) That in the replevin action “judgment was rendered for the defendant in the sum of $404.50 damages.” (b) That the property was not returned “in the same, or substantially the same, condition in which it was taken.” This clearly does not state a cause of action; that, is, it does not state any reason for refusing a'return of the property. The allegations clearly amount to saying that, because of damages which the jury in the replevin action allowed, the property was not in the same, or substantially the same, condition in which it was taken. This is as plain as though the petition had alleged that the defendant recovered $404.50 damages, and therefore his property was not in the same condition as when it was taken. The evidence is substantially the same as the petition, and therefore there is no occasion for any liberal construction of the petition. The evidence and the rulings of- the trial court show plainly that the court tried the case upon the incorrect theory that this plaintiff would be justified in refusing to receive a return of the property if he could show that the property was not in the same condition when it.was returned as it was when it was replevied, without regard to the fact that he had been allowed $404.50 because of the change in the condition of the property.
2. Section 191 of the code provides that when the property replevied has been delivered to the plaintiff, and the jury finds for the defendant, “they shall assess such damages as they think right and proper for the defendant.” Similar words, as to the damages to be allowed, are also found in section 190 of the code. Section 191a of the code, which was enacted in 1873, uses somewhat different phraseology, but there is no reason for supposing that the legislature intended thereby to change the law in regard to the measure of damages. If the property replevied is delivered to the plaintiff and the plaintiff has damaged the property in any way while so in his possession, there seems to be no doubt that the defendant may upon the *361trial of the replevin action recover such damages. If the plaintiff has a judgment against him for a return of the property, he must pay the damages which the jury has awarded against him for injuries to the property while in his possession. If he fails to return the property at once, and retains it, and the property is damaged in his possession while he 'retains it after the judgment in replevin, a different question is presented, which is not involved in this case. In this case the plaintiff retained the property from the time it was replevied in July until the trial in the following December, and upon the trial the jury assessed damages against him in the sum of $404.50. It is stated in the verdict that tins is for the use of the property while in the possession of the defendant. The defendant in replevin, who is now the plaintiff in this action, is allowed to recover these damages, and also the value of the property as it was, after it had been so damaged, and this appears to be wholly upon the ground that the plaintiff in the replevin action returned the property in a damaged condition; so it appears that the prop-, erty has been damaged; that the jury has fixed the amount of the damages; the plaintiff in replevin is compelled to pay it, and was required, and, of course, was alloAved, to return the property as it was, after the damages Avere incurred which he is required to pay. The opinion says that, “while it is admitted by plaintiff that the property was returned, it is insisted that it was not returned in the same condition as when taken from him under the writ,” but, if the property is damaged while the replevin action is pending and he recovers those damages in the replevin action, he cannot refuse to receive the property because of those damages. The opinion cites numerous authorities, some of which have no relation to the law point discussed in the opinion, and others are said in the opinion itself to hold a contrary doctrine. It fails to cite Teel v. Miles, 51 Neb. 542, and other decisions of this court which are flatly overruled by this opinion.
3. Again, it is said in the opinion that the petition al*362leged: “Defendant has not returned nor offered to return said property in the same, or substantially the same, condition in which it was taken.” The allegation is subject to criticism for duplicity. It is neither a direct allegation that the property was not returned, nor is it a direct allegation that when returned it was not in the same condition as when it was taken; and, if it could be construed as an allegation that it was not in the same condition as when taken, that allegation would be wholly immaterial, since it is conceded by everybody, and so found by the jury in the replevin action, that after it was taken it was damaged in the sum of $404.50, and that the plaintiff in the replevin action must pay that amount to the defendant therein and return the property as it was at the time of the trial in the replevin action. In the view of the law stated (I think incorrectly) in the opinion, it should be shown at least that the property was damaged more than the amount which the plaintiff in that action was required to pay him on account of the damage, and should show that that damage was not included in the verdict of the jury in the replevin action.
4. It is said in the opinion that “the offered return could scarcely be said to be within a reasonable time.” There is no allegation in the petition that the return was unreasonably delayed, and there is no attempt in the evidence to sustain the action upon that ground. It is not mentioned in the brief. The judgment was entered in December, and the property was returned in the following February, less than two months. The defendant in this action testified that the roads were bad at that season of the year, and that it was returned as soon as the roads were passable. The plaintiff also testified that the property was returned as soon as the roads were good, and never at any time made any objection on account of the delay.
I think the judgment of the district court should be reversed.